Title: To James Madison from Henry Hill, 7 June 1808
From: Hill, Henry
To: Madison, James



Sir,
NewYork June 7th. 1808

I have the honor to acknowledge the recpt. of your letter of instructions of the 6th. with Mr. Grahams of the 31st. Ulto.; together with the several Papers accompanying them, agreeable to the list therein inclosed.
I am also in recpt. of Mr. Grahams letter of 3d. currt. with the French Ministers Passport and charter Party Brig Hamlet.
The Passport of the Spanish Minister has not yet come to hand.  This being the only paper wanting and the Brig now ready for sea, it is my expectation to sail on Thursday next.
Mr. Billo, the secy. to the Charge des Affaires of Portugal, arrived here yesterday.  I am indeed very pleased to have his company, and doubt not it will be a useful circumstance, as respects my reception at Brazil.
Before my departure, sir, I shall again have the honor to address you, and shall transmit my bond.  With very great respect I have the honor to be, sir, Your Mo. ob. Servt.

Henry Hill

